UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7310



GEORGE R. SHELTON,

                                                Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-02-67-2)


Submitted:    January 16, 2003               Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George R. Shelton, Appellant Pro Se.     Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George R. Shelton seeks to appeal the magistrate judge’s

report and recommendation.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Shelton seeks to appeal is neither a final

order    nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we deny a certificate of appealability and dismiss the

appeal for lack of jurisdiction.*        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




     *
        Even if Shelton’s notice of appeal was construed as
appealing the district court’s November 6 order, dismissal would be
appropriate. Shelton failed to file timely sufficient objections to
the magistrate judge’s report and recommendation and has therefore
waived this Court’s review of the claims asserted in his § 2254
petition.


                                     2